Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/22/2021 in which claims 2-8, 10-12 and 14 were canceled; and claims 1 and 13 were amended. All the amendments have been thoroughly reviewed and entered. Claims 1, 9 and 13 are under examination.

Withdrawn Rejections
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Ueda et al (29 July 2004; US 2004/0146540 A1; previously cited) in view of Le et al (19 December 2013; US 2013/0337025 A1; previously cited), and as evidenced by Liminana et al (Materials, 2019, 12, 685; pages 1-14; previously cited), is withdrawn, in view of reason discussed in “Reason for Allowance”.
	The rejection of claims 1 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn in view of Applicant’s amendment to claim 1.
The rejection of claims 1, 9 and 13 under 35 U.S.C. 103 as being unpatentable over Hipps, Sr. et al (US 2017/0247537 A1; filing date: 18 February 2017; hereafter as “Hipps”) in view of Ueda et al (29 July 2004; US 2004/0146540 A1), and as evidenced by Liminana et al (Materials, 2019, 12, 685; pages 1-14), is withdrawn, in view of Applicant’s amendment to claim 1 and reason discussed in “Reason for Allowance”.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hsin-I Cindy Chen on 12/03/2021. 
The following examiner’s amendment hereunder is based upon the set of claims filed 10/22/2021.
The application has been amended as follows:
Claim 1 is amended as follows:
1.  A cosmetic comprising aliphatic polyester-based resin particles, wherein the aliphatic polyester-based resin particles are resin particles consisting of polybutylene succinate[[,]] and 
wherein a compressive strength at 10% displacement of the aliphatic polyester-based resin particles is 1 MPa or more.

Claim 9 (canceled). 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to a cosmetic comprising aliphatic polyester-based resin particles, wherein the aliphatic polyester-based resin particles are resin particles consisting of polybutylene succinate, wherein the aliphatic polyester-based resin particles have a volume-average particle diameter of 2 to 30 µm, a shore D hardness of 50-120, and a ratio of particles having a particle diameter of less than 1 µm is 15% by volume or less and a ratio of particles having a particle diameter of more than 30 µm is 6% by volume or less.
The closest applied prior arts include Ueda et al (US 2004/0146540) and Hipps, Sr. et al (US 2017/0247537).  While Ueda teaches a cosmetic containing aliphatic polyester-based resin particles having average particle diameter is 0.01 to 1000 µm, Ueda requires that the aliphatic polyester-based resin particles contains 50 mol % or more of lactic acid units in relation to the resin component (Ueda: abstract; [0014]-[0018], [0028], [0029]-[0030], [0033], [0038], [0053]-[0056]; Table 1; claims 1-4), and Hipps teaches a polybutylene succinate (PBS) dispersion made using PBS in the form of a PBS resin (Hipps: [0003], [0008], [0016], [0025], [0050]-[0052], [0054]-[0057]; Example 4; claims 1-4), there is no guidance for optimizing the polybutylene succinate (PBS) particles to a particle size distribution as claimed. Thus, the prior art as a whole do not teach or provide guidance for aliphatic polyester-based resin particles consisting of polybutylene succinate, wherein the aliphatic polyester-based resin particles have a volume-average particle diameter of 2 to 30 µm, a shore D hardness of 50-120, and a ratio of particles having a particle diameter of less than 1 µm is 15% by volume or less 
No other outstanding issue is remaining.
	As a result, claims 1 and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOAN T PHAN/Primary Examiner, Art Unit 1613